*25OPINION OF THE COURT
Per Curiam.
The instant matter emanates from an opinion and order of the United States District Court for the Southern District of New York dated August 3, 2012, which suspended the respondent from the practice of law before that Court for a period of one year. The suspension is predicated upon a finding that the respondent violated Rules of Professional Conduct (22 NYCRR 1200.0) rules 1.1 (competence), 1.3 (diligence), 1.4 (communication) and 8.4 (d) (conduct prejudicial to the administration of justice) in connection with, inter alia, his mishandling of a bankruptcy matter.
On October 19, 2012, the respondent was personally served with notice pursuant to Rules of the Appellate Division, Second Department (22 NYCRR) § 691.3, which advised him of his right to file, within 20 days, a verified statement setting forth any of the defenses to the imposition of reciprocal discipline enumerated in 22 NYCRR 691.3 (c).
The respondent submitted a verified statement in which he admitted that he mishandled the subject bankruptcy matter, described numerous mitigating circumstances, and requested leniency. Inasmuch as he failed to set forth any of the defenses enumerated in 22 NYCRR 691.3, and did not request a hearing before this Court, there is no impediment to the imposition of reciprocal discipline.
Under the totality of the circumstances, the application of the Grievance Committee for the Tenth Judicial District is granted, and the respondent is publicly censured.
Eng, PJ, Rivera, Skelos, Dillon and Leventhal, JJ., concur.
Ordered that the petitioner’s application to impose reciprocal discipline is granted; and it is further,
Ordered that the respondent is publicly censured.